785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLIE HYOUN TYLER, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
84-3812
United States Court of Appeals, Sixth Circuit.
1/9/86

ORDER
BEFORE:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of appellee's motion to dismiss and appellant's response thereto.


2
It appears from the record that appellant has appealed from the order denying appointment of counsel in this proceeding to vacate his judgment of conviction pursuant to 28 U.S.C. Sec. 2255.  An order denying a motion for appointment of counsel in a civil action is not a final decision pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken.  Henry v. Detroit Manpower, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, ---- U.S. ----, (December 16, 1985).  Therefore, this Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the motion to dismiss be and hereby is granted, and the appeal dismissed.